Per Curiam:
While the deed from George W. Crosland to Catharine L. Crosland is peculiar in its phraseology, we are of opinion that the entire beneficial interest in the property embraced in the deed remained in the' parties thereto. That this was the construction placed upon it by the parties themselves, is manifest from the fact of their joint execution of a mortgage in fee of the premises to the building association. If they did not think they were the owners in fee, they penetrated a fraud upon the latter. We are unwilling to impute such an act to them, but prefer to believe that they executed the mortgage in good faith, as owners of the fee. We think they were right in their construction of the deed. It follows that the mortgage was good as to the entire interest, and the purchasers under it took a good title.
*590We find no error in the answer to the defendant’s first point. The two savings funds, having each a lien on the mortgaged premises, had the right to purchase the property for their joint, benefit, and were not obliged to bid against each other. Creditors have rights as well as debtors.
Judgment affirmed.